ORDER APPROVING RESIGNATION
11 On May 23, 2012, the Oklahoma Bar Association (Bar Association), notified the Court that the respondent, Rohit Chandra Sharma (lawyer/respondent), had resigned from the Oklahoma Bar Association pending disciplinary proceedings. The disciplinary proceedings relate to: misappropriation of client funds; misrepresentation of facts and the status of those funds to the client and to the Bar Association; and an overdrawn client trust account.
12 THE COURT FINDS:
1. The respondent has voluntarily resigned from the Oklahoma Bar Association by complying with Rule 8.1 and Rule 8.2, Rules Governing Disciplinary Proceedings, 5 0.8.2011 Ch. 1, App. I-A.
The respondent's affidavit of resignation reflects that: a) it was freely and voluntarily rendered; b) he was not subject to coercion or duress; and c) he was fully aware of the consequences of submitting the resignation.
2. The respondent states in his affidavit of resignation that he is aware that the allegations of conduct, if proven, would be a violation of Rules 1.8, 1.4, 1.15, 8.1, and 8.4 of the Oklahoma Rules of Professional Conduct, 5 0.8.2011, Ch. 1, App. 3-A and Rules 1.3 and 5.2 of the Rules Governing Disciplinary Proceedings, 5 0.8.2011, Ch. 1, App. 1-A and of his oath as an attorney.
*3283. The respondent's resignation pending disciplinary proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 0.8.2011, Ch. 1, App. 1-A and it should be approved.
4. The official roster address of the respondent as shown by the Oklahoma Bar Association is: Rohit Chandra Sharma, 7107 S. Yale Avenue, PMB 318, Tulsa, Oklahoma 74186.
5. The Bar Association has waived the imposition of costs and the respondent asks that any costs incurred be waived.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Rohit Chandra Sharma's resignation pending discipline be approved.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Rohit Chandra Sharma's name be stricken from the roll of attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, the respondent may not make an application for reinstatement prior to the expiration of 5 years from the date of this order. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, 5 0.S8.2011, Ch. 1, App. 1-A, the respondent shall notify all of his clients, if any, having legal business pending with him within 20 days, by certified mail, of his inability to represent them and of the necessity for promptly retaining new counsel. The Bar Association has waived the imposition of costs. Repayment to the Client Security Fund for any monies expended because of the malfeasance or nonfeasance of the respondent, shall be a condition of reinstatement.
ALL JUSTICES CONCUR,